Name: Council Regulation (EEC) No 2917/80 of 11 November 1980 amending Regulation No 115/67/EEC with regard to the criteria for determining the world market price for oil seeds
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 13 . 11 . 80 Official Journal of the European Communities No L 304/3 COUNCIL REGULATION (EEC) No 2917/80 of 11 November 1980 amending Regulation No 115/67/EEC with regard to the criteria for deter ­ mining the world market price for oil seeds THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of the common organization of the market in oils and fats ( ! ), as last amended by Regulation (EEC) No 1917/80 (2), and in particular Article 36 thereof, Having regard to the proposal from the Commission , Whereas, in ' accordance with Article 29 of Regulation No 136/66/EEC, when the world market price for oil seeds is being determined, prices shall be adjusted where appropriate to take the prices of competing products into account ; Whereas, owing to the exceptional situation on the market in colza and rape seed for the 1980/81 marketing year, provision should be made for an addi ­ tional adjustment, when the world market price is being determined, to improve the marketing of Community seeds and at the same time make maximum use of crushing capacities ; whereas , to this end, Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the frontier crossing point (3 ) should be amended, HAS ADOPTED THIS REGULATION : Article 1 The following Article is inserted in Regulation No 115/67/EEC : 'Article 5a When the world market price for colza or rape seed is determined, the price adopted shall be adjusted by an amount not exceeding the differ ­ ence between the price of 100 kg of colza or rape seed plus processing costs and the total price of the quantities of oil and oilcake given by processing these seeds . The adjustment referred to in the first paragraph shall apply until 30 June 1981 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1980 . For the Council The President C. NEY (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 186, 19 . 7 . 1980, p . 1 . P ) OJ No L 111 , 10 . 6 . 1967, p . 2196/67.